Felton, J.
Where an automobile owner delivered his automobile to a garage man for the purpose of being repaired and thereafter returned to the owner at a designated place, the person so delivering the car after the repairs were made was the employee of the garage man, and not of the owner. The owner, under such circumstances, was not liable in damages to one injured by the negligence of the driver. The court correctly granted a nonsuit on the trial of an action against the owner of the automobile. Speed Oil Co. v. Jones, 59 Ga. App. 625 (1 S. E. 2d, 760).

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.